Case 3:16-cv-02435-BRM-DEA Document 297 Filed 03/13/20 Page 1 of 3 PagelD: 4281

ba MONTGOMERY McCRACKEN

ATTORNEYS AT LAW

Georgette Castner LibertyView Direct Dial: 856 488-7794
Admitted in New Jersey & Pennsylvania 457 Haddonfield Road, Suite 600 Fax: 856-488-7720
Cherry Hill, NJ 08002-2220 Email: gcastner@mmwr.com

Tel: 856-488-7700

March 13, 2020
VIA ECF

Hon. Douglas E. Arpert
United States Magistrate Judge
Clarkson S, Fisher Building

& U.S. Courthouse

Room 6000

402 East State Street

Trenton, NJ 08608

Re: Lawson, et al. v. Praxair, Inc., et al.
Civil Action No. 3:16-cv-02435-BRM-DEA

Dear Judge Arpert:

As you know, we represent the Praxair Defendants in the above-referenced matter, but
this letter is submitted on behalf of all parties. The parties are currently scheduled for a
telephone status conference with Your Honor on Monday, March 16, 2020 at 2:30 pm. In
advance of the conference, the parties submit this joint letter regarding the schedule of fact
depositions that remain in this matter. All parties participated in a telephone meet-and-confer on
March 12, 2020, and this letter is a summary of what was discussed. The parties acknowledge
that the present uncertainty around the COVID-19 pandemic may cause significant disruptions
and pose logistical impediments to the schedule, but all parties are committed to moving forward
in good faith with the practical recognition that plans may need to be modified.

A. Praxair Witnesses to be Deposed

Since our last status call with the Court, Praxair has produced three witnesses for their
depositions; in total Praxair has produced nine witnesses for depositions to date. Currently, the
hospital is scheduled to depose Praxair witnesses Ken Zusi and Kevin Brady on March 17" and
March 24", respectively. Praxair is also working on providing dates for Martin Frith and certain
additional corporate designees in response to UMCPP’s 30(b)(6) notice. Once these depositions
are complete, counsel for UMCPP will be in a better position to determine if additional
depositions are needed in this case.

MONTGOMERY McCRACKEN WALKER & RHOADS LLP

 

PENNSYLVANIA * NEW YORK ® NEW JERSEY © DELAWARE

A PENNSYLVANIA LIMITED LIABILITY PARTNERSHIP
JOHN J. LEVY, NEW JERSEY RESPONSIBLE PARTNER

1" = "1" "5196486v1" ™" 5196486v1
Case 3:16-cv-02435-BRM-DEA Document 297 Filed 03/13/20 Page 2 of 3 PagelD: 4282
Montgomery McCracken Walker & Rhoads LLP

Hon. Douglas E. Arpert
United States Magistrate Judge
March 13, 2020

Page 2

With respect to Plaintiffs, Praxair is working on providing a date for Joe Million’s
deposition. Mr. Million is retired and is located in Buffalo, New York. Plaintiffs have also
requested the deposition of a corporate designee related to the ESI issues in this case. That
matter is currently pending before the Special Master, Judge Harry Carroll.

Plaintiffs have previously requested that Praxair produce Alain Lefevre, a former Praxair
employee, for a deposition. Praxair has not been able to contact Mr. Lefevre and provided
Plaintiffs with a last known address. Plaintiffs have been attempting to contact Mr. Lefevre to
schedule his deposition and will continue to do so.

B. UMCPP’s Witnesses to be Deposed

UMCPP has produced two witnesses for depositions to date. Currently, UMCPP’s
30(b)(6) witness, Barbara Yost is scheduled to be deposed on April 16, 2020. Praxair has also
requested the deposition of Joseph Leone and counsel for UMCPP is working on providing a
date for his deposition. Once those depositions are completed, counsel for Praxair will be in a
better position to determine how many additional depositions of UMCPP witnesses are needed in
this case.

Cc, Plaintiffs’ Deposition

Plaintiffs’ counsel has offered April 22, 2020, as a date for Plaintiffs’ depositions.
Counsel is in the process of confirming whether that date will work. Defendants may have
additional witnesses to depose following Plaintiffs’ depositions.

As Your Honor is aware, the discovery end date in this case is currently set for May 15,
2020. While counsel is working diligently to meet the current discovery deadlines in this case,
there is concern that the current health issues affecting this country may impact the ability to
conduct some of these depositions, let alone the next ones to be scheduled, particularly with
respect to witnesses who are not located in the tri-state area. Counsel is concerned that this issue
may have an impact on the current discovery deadlines and necessitate modification of those
deadlines.

Plaintiffs’ request that the parties continue to use their best efforts to complete the
depositions of fact witnesses in this case prior to the May 15, 2020 deadline. Many of these
witnesses were identified in a joint October 25, 2019 letter to this Court, before any scheduling
disruptions that may be caused by COVID-19 related issues.
Case 3:16-cv-02435-BRM-DEA Document 297 Filed 03/13/20 Page 3 of 3 PagelD: 4283
Montgomery McCracken Walker & Rhoads LLP

Hon. Douglas E. Arpert
United States Magistrate Judge
March 13, 2020
Page 3
We will all be prepared to discuss these matters with Your Honor on Monday.
Respectfully submitted,

s/Georgette Castner

Georgette Castner

ce: All counsel of record (via ECF)
